349 F.2d 1020
Robert CARTER et al., Appellants,v.SCHOOL BOARD OF WEST FELICIANA PARISH et al., Appellees.
No. 22855.
United States Court of Appeals Fifth Circuit.
Aug. 17, 1965.

Appeal from the United States District Court for the Eastern District of Louisiana; E. Gordon West, Judge.
Murphy W. Bell, Baton Rouge, La., for appellants.
Richard Kilbourne, Clinton La., Jack P. F. Gremillion, Harry J. Kron, Jr., Baton Rough, La., for appellees.
Before RIVES, JONES and GEWIN, Circuit Judges.
PER CURIAM.


1
It is ordered that the judgment of the district court be and it is hereby vacated and the cause is remanded to the district court for further consideration in the light of Singleton v. Jackson Municipal Separate School District et al., 348 F.2d 729, decided by this Court on June 22, 1965, and Price v. Denison Independent School District Board of Education et al., 5 Cir., 348 F.2d 1010, decided by this Court on July 2, 1965.